Citation Nr: 0513761	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  02-19 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing 
loss. 

2.  Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Arizona Department of 
Veteran's Services



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1966 to November 1969.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2001 rating decision that granted service connection for 
bilateral hearing loss (rated noncompensable) and an August 
2002 rating decision that granted service connection for PTSD 
(rated 50 percent).  Both decisions were issued by the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In November 2003, the Board remanded 
the matter of the rating for hearing loss for notice of the 
Veterans Claims Assistance Act of 2000 (VCAA) and for 
development of evidence.  (The matter of the rating for PTSD 
had not yet then been fully developed for Board review.)  


FINDINGS OF FACT

1.  Throughout the appeal period the veteran is not shown to 
have had hearing acuity worse than Level I in either ear.  

2.  The veteran's PTSD is manifested by occupational and 
social impairment with reduced reliability and productivity; 
occupational and social impairment with deficiencies in most 
areas is not shown at any time during the appeal period.    


CONCLUSIONS OF LAW

1.  A compensable rating for bilateral hearing loss is not 
warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.85, Diagnostic Code (Code) 6100, 4.86 (2004).  

2.  A rating in excess of 50 percent for PTSD is not 
warranted.  38 U.S.C.A.  
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Code 9411  
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies in 
the instant case.  The Board finds that the mandates of the 
VCAA are met. 

 The veteran has been advised of VA's duties to notify and 
assist in the development of both of his claims.  The initial 
January 2001 rating decision for hearing loss, an August 2002 
statement of the case (SOC), a December 2002 supplemental SOC 
and a May 2004 supplemental SOC notified the veteran of 
applicable laws and regulations, of what the evidence showed, 
and why a compensable rating was not awarded for hearing 
loss.  The initial rating decision for PTSD in August 2002, 
an April 2004 (SOC) and a June 2004 supplemental SOC notified 
the veteran of applicable laws and regulations, of what the 
evidence showed, and why a rating higher than 50 percent was 
not awarded for PTSD.  Regarding timing of notice, an August 
2002 SOC and a subsequent May 2004 supplemental SOC properly 
provided notice as to the "downstream" issue of an 
increased rating for hearing loss, and an April 2004 SOC 
properly provided notice as to the "downstream" issue of an 
increased rating for PTSD.  See VAOPGCPREC 8-2003 (Dec. 
2003).  

Regarding notice content, while the veteran was not advised 
verbatim to submit everything he had pertinent to his claims, 
a February 2002 letter asked him to submit or identify any 
additional evidence concerning his PTSD claim and the January 
2004 letter asked him to submit or identify any additional 
evidence concerning his hearing loss claim.  This was 
equivalent to advising the veteran to submit everything he 
had pertinent to the claim.  As noted, the rating decisions 
and SOCs cited above provided the critical information as to 
the bases for the ratings assigned, and of what the evidence 
showed.  The veteran has had ample opportunity to respond, 
and is not prejudiced by any notice deficiency along the way.  
There is no further duty to notify.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).
Regarding the duty to assist, VA has obtained the veteran's 
service medical records and records of relevant medical 
treatment and asked him to submit or identify (for VA to 
obtain) any additional medical evidence that would support 
his claim.  VA specifically arranged for hearing examinations 
in November 2000 and January 2004 and a PTSD examination in 
July 2002.  The veteran has not identified any pertinent 
evidence that is outstanding.  No further assistance to the 
veteran is required.  He is not prejudiced by the Board's 
proceeding with appellate review.

II.  Factual Background

The veteran's military occupational specialty was 
communication center specialist.  The RO has apparently 
conceded that he engaged in combat.  Service connection for 
hearing loss (rated noncompensable) was granted effective May 
3, 2000.  Service connection for PTSD (rated 50 percent) was 
granted effective August 8, 2001.  

On VA examination in November 2000 audiometry revealed that 
puretone thresholds (in decibels) were: 




HERTZ



1000
2000
3000
4000
RIGHT
 10
05
45
65
LEFT
15
05
15
50

The examination found a bilateral high frequency moderate 
degree of sensorineural hearing loss, worse in the right ear.  
The average puretone thresholds were 31 decibels, right ear, 
and 21 decibels, left ear.  Speech recognition was 100 
percent in the right ear and 100 percent in the left ear.  In 
recounting his history, the veteran indicated that he noticed 
some difficulty in hearing clearly when there was background 
noise or in a crowd of people.

A July 2001 Veteran's Center intake shows a diagnosis of PTSD 
and a Global Assessment of Functioning (GAF) score of 60.
A private hearing test from March 2002 was not certified for 
rating purposes and no
speech recognition scores were reported.   The examiner found 
a mild hearing loss for speech sounds in both ears, a 
moderate hearing loss for high pitched sounds in the left ear 
and a moderately severe hearing loss for high pitched sounds 
in the right ear.  

A July 2002 VA psychological evaluation shows a diagnosis of 
mild to moderate chronic PTSD with a recent exacerbation.  
The veteran reported that he did not take medication for 
PTSD.  He had been initially referred for PTSD group sessions 
at a Vet Center.  After an initial visit he did not return.  
The veteran's described symptoms that included intrusive 
recollections and recurrent nightmares, intense anxiety when 
seeing something that reminded him of Vietnam trauma, 
persistent avoidance of stimuli associated with his wartime 
stressors, emotional numbing, lack of interest in things, 
separation from other people around him, difficulty falling 
and staying asleep, outbursts of anger, a startle response 
when hearing a loud noise like gunfire, depressed mood, flat 
affect, some compulsive behavior, reduced impulse control and 
motivation and suicidal ideation.  He appeared cleanly 
groomed and well dressed, his judgment appeared to be good 
and his insight into his life situation was deemed to be 
partial.  There was no endorsement or evidence of paranoid 
ideation; no sign of psychosis and thought processes were 
goal directed, logical and coherent.  

The GAF score was 55.  The examiner estimated that 
occupational and social impairment was 50 percent, with 
reduced reliability and productivity due to symptoms of 
flattened affect, difficulty in understanding complex 
commands, impaired judgment, disturbances of motivation and 
mood and difficulty in establishing and maintaining effective 
work and social relationships. 

On VA examination in January 2004, audiometry revealed that 
puretone thresholds 
(in decibels) were: 


1000
2000
3000
4000
RIGHT
 15
10
60
70
LEFT
15
10
25
55
The average puretone thresholds were 39 decibels, right ear, 
and 26 decibels, left ear.  Speech recognition was 96 percent 
in the right ear and 100 percent in the left ear.  The 
diagnosis was bilateral high frequency sensorineural hearing 
loss.   

A private hearing test from March 2004 was not certified for 
rating purposes and
no speech recognition scores were reported.   The examiner 
found that there was a mild hearing loss for speech sounds in 
both ears, a moderate hearing loss for high pitched sounds in 
the left ear and a severe hearing loss for high pitch sounds 
in the right ear.

III.  Laws and Regulations

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Because the instant appeal is from the initial rating 
assigned with the grant of service connection, the 
possibility of "staged" ratings for separate periods during 
the appeal period, based on the facts found, must be 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the Board finds that staged ratings are not 
warranted here, since the rating assigned for the entire 
period reflects the greatest degree of impairment shown at 
any time.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Ratings for bilateral hearing loss range from noncompensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of speech discrimination tests, 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability for bilateral hearing loss, 
the Rating Schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. § 4.85, 
Code 6100.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based upon all the 
evidence of record that bears on occupational and social 
impairment, rather than solely upon the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 38 C.F.R. § 4.126.

The General Rating Formula for Mental Disorders, effective 
from November 7, 1996, provides for a 70 percent rating when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A higher (100 percent) 
rating is available for more severe manifestations. 38 C.F.R. 
§ 4.130, Code 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. Id.

IV.  Analysis

A.  Hearing Loss

Disability ratings for hearing impairment are derived by a 
mechanical application of VA's Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).   
Here, mechanical application of the Rating Schedule to the 
January 2004 VA audiometry (the official testing showing the 
greatest degree of hearing impairment) results in a 
noncompensable rating.  The average puretone threshold for 
the veteran's right ear was 39 decibels, and speech 
discrimination was 96 percent.  Under 38 C.F.R. § 4.85, Table 
VI, such hearing acuity is characterized as level I.   The 
left ear average puretone threshold was 26 decibels, with 100 
percent speech discrimination, resulting in hearing acuity 
also characterized as Level I.  Under 38 C.F.R. § 4.85, Table 
VII, where there is Level I hearing in the better ear and 
Level I hearing in the poorer ear, a 0 percent rating is to 
be assigned (under Code 6100).  While the rating criteria 
cannot be applied to the private examination results of 
record, puretone thresholds on those examinations were 
similar to those on VA examinations.  The RO has applied the 
Rating Schedule accurately, and there is no schedular basis 
for a higher rating.  An unusual pattern of hearing as 
defined in 38 C.F.R. § 4.86 is not shown; hence, a rating 
based on puretone thresholds alone is not in order.  
Audiometric testing results are dispositive evidence in a 
claim regarding the schedular rating of hearing loss 
disability.  Consequently, a schedular compensable rating for 
bilateral hearing loss is not warranted.    

The Board has considered whether consideration of an 
extraschedular rating is indicated.  However, nothing in the 
record reflects factors necessary for extraschedular rating 
such as marked interference with employability or frequent 
hospitalizations due to hearing loss.  38 C.F.R.  § 3.321.  
Consequently, referral for extraschedular consideration is 
not warranted.

PTSD

The evidence of record does not suggest the level of 
occupational and social impairment necessary to establish a 
rating in excess of 50 percent.  The July 2002 VA examination 
specifically estimated that the veteran's complete cluster of 
symptoms resulted in a level of occupational and social 
impairment of 50 percent, with reduced reliability and 
productivity, and there is no evidence of record that 
supports a higher level of impairment or indicates that the 
veteran's PTSD has worsened since July 2002.  While this 
examination did show self-reported suicidal ideation, a 
symptom that can be indicative of a higher (70 percent) level 
of impairment, the examiner did not find that the veteran's 
complete set of symptoms, including the suicidal ideation, 
produced occupational and social impairment with deficiencies 
in most areas, a finding necessary for assignment of a 70 
percent rating.  The symptoms clinically observed, e.g., 
flattened affect, disturbances of motivation, etc. all 
correspond to the criteria for a 50 percent rating.  
Significantly, the PTSD has apparently not required 
treatment.  The veteran takes no medication for PTSD 
symptoms.  He was referred for group sessions at a Vet 
Center, but did not return after an initial visit (apparently 
due to inconvenience).  Notably also, the examiner opined 
that the veteran's PTSD was mild to moderate, a finding that 
is consistent with a no more than 50 percent rating.  
Symptoms warranting a 70 percent rating (or approximating 
such a level of impairment) are not shown.  Consequently, a 
rating in excess of 50 percent for PTSD is not warranted.  


ORDER

A compensable rating for bilateral hearing loss is denied.

A rating in excess of 50 percent for PTSD is denied.  


	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


